           Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

CARMEN MARTINEZ                                :
    Plaintiff,                                 :                              C.A.   3:20-cv-1785
                                               :
v.                                             :
                                               :
NATIONAL RAILROAD PASSENGER                    :
CORPORATION d/b/a AMTRAK                       :
     Defendant.                                :                              December 1, 2020

                                    NOTICE OF REMOVAL

        NOW COMES Defendant, National Railroad Passenger Corporation d/b/a Amtrak,

through its attorneys, and respectfully states the following:

     1. Plaintiff Carmen Martinez has filed a civil action against Defendant National Railroad

        Passenger Corporation d/b/a Amtrak in the Superior Court of the State of Connecticut,

        Judicial District of New Haven at New Haven, Docket No. NNH-CV20-6109376-S.

     2. According to the Complaint, the plaintiff allegedly suffered personal injury while on

        property owned, maintained, or controlled by the Defendant.

     3. Defendant now seeks removal because National Railroad Passenger Corporation was

        created by an Act of Congress, 49 U.S.C. §24101, et seq., and more than one-half its

        capital stock is owned by the United States. The above-described action is a civil action

        of which this Court has original jurisdiction under the provisions of Title 28, U.S.C.

        §1331 and 1349 and is one which may be removed to this Court by the defendant therein,

        pursuant to the provisions of Title 28, U.S.C. §1441.

     4. This Court is the proper court for removal because the Superior Court of the State of

        Connecticut, Judicial District of New Haven at New Haven, is located within the

        jurisdiction of the United States District Court for the District of Connecticut.
          Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 2 of 14




   5. National Railroad Passenger Corporation had no knowledge or notice of the action until it

       received a copy of the Summons and on or about November 17, 2020. Prior to that date,

       Defendant had no opportunity to exercise its right to remove this action.

   6. Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders in this case

       are attached as Exhibit A.

WHEREFORE, defendant National Railroad Passenger Corporation, having provided notice as is

required by law, now removes the above-referenced matter from the Superior Court of the State

of Connecticut, Judicial District of New Haven, to the United States District Court for the

District of Connecticut.

                                              Respectfully Submitted
                                              National Railroad Passenger Corporation
                                              By Counsel


                                              /s/ Paul E. Dwyer
                                              Paul E. Dwyer, Esq. (ct30681)
                                              McElroy, Deutsch, Mulvaney & Carpenter, LLP
                                              Metro East Office Park
                                              117 Metro Center Boulevard, Suite 1004
                                              Warwick, RI 02886
                                              Telephone: (401) 298-9012
                                              Email: pdwyer@mdmc-law.com

                                       CERTIFICATION

This is to certify that copies of the foregoing have been served via e- mail upon all counsel of
record this 1st day of December, 2020, as follows:


       Counsel for Plaintiff:
       Luke Mario, Esq.
       Carter Mario Law Firm
       100 Plains Road
       Milford, CT 06461
       Email: lmario@cartermario.com

                                              /s/ Paul E. Dwyer
                                              Paul E. Dwyer
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 3 of 14




                        Exhibit A
Case Detail - NNH-CV20-6109376-S                                                   http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?Docket...
                             Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 4 of 14




                                                NNH-                 MARTINEZ, CARMEN v. NATIONAL RAILROAD PASSENGER
         Superior Court Case Look-up
                                              CV20-6109376-S         CORPORATION D/B/A AMTR
          Civil/Family
          Housing                              Prefix/Suffix:
                                                                     Case Type: V30         File Date: 11/16/2020         Return Date: 12/08/2020
          Small Claims                        [none]
         -
                                              Case Detail Notices History Scheduled Court Dates             E-Services Login Screen Section Help
         Attorney/Firm Juris Number Look-up
         -                                                                           To receive an email when there is activity on this case, click here.
         Case Look-up
          By Party Name
          By Docket Number
          By Attorney/Firm Juris Number
          By Property Address                  Information Updated as of: 11/30/2020
         -
                                                                                           Case Information
         Short Calendar Look-up
          By Court Location                                  Case Type: V30 - Vehicular - Railroads
          By Attorney/Firm Juris Number                 Court Location: NEW HAVEN JD
          Motion to Seal or Close                              List Type: No List Type
          Calendar Notices                              Trial List Claim:
         -
                                                                            11/16/2020 (The "last action date" is the date the information was entered in
         Court Events Look-up                          Last Action Date:
                                                                          the system)
          By Date
          By Docket Number
          By Attorney/Firm Juris Number                                                 Disposition Information
         -
                                                       Disposition Date:
         Legal Notices
         -                                                 Disposition:
         Pending Foreclosure Sales               Judge or Magistrate:
         -
         Understanding
         Display of Case Information                                               Party & Appearance Information
         -
                                                                                                                                        No Fee
         Contact Us                            Party                                                                                           Category
                                                                                                                                         Party
                                               P-01 CARMEN MARTINEZ                                                                                   Plaintiff
                                                    Attorney:   CARTER MARIO LAW FIRM (106160) File Date: 11/16/2020
                                                              12 MONTOWESE AVENUE
                                                              NORTH HAVEN, CT 06473
                                               D-01 NATIONAL RAILROAD PASSENGER CORPORATION D/B/A AMTRAK                                             Defendant
                                                    Non-Appearing
                      Comments
                                               Viewing Documents on Civil, Housing and Small Claims Cases:

                                               If there is an   in front of the docket number at the top of this page, then the file is electronic
                                               (paperless).


                                                        Documents, court orders and judicial notices in electronic (paperless) civil, housing and
                                                        small claims cases with a return date on or after January 1, 2014 are available publicly
                                                        over the internet.* For more information on what you can view in all cases, view the
                                                        Electronic Access to Court Documents Quick Card.

                                                        For civil cases filed prior to 2014, court orders and judicial notices that are electronic are
                                                        available publicly over the internet. Orders can be viewed by selecting the link to the order
                                                        from the list below. Notices can be viewed by clicking the Notices tab above and selecting
                                                        the link.*

                                                        Documents, court orders and judicial notices in an electronic (paperless) file can be
                                                        viewed at any judicial district courthouse during normal business hours.*

                                                        Pleadings or other documents that are not electronic (paperless) can be viewed only
                                                        during normal business hours at the Clerk’s Office in the Judicial District where the case is
                                                        located.*

                                                        An Affidavit of Debt is not available publicly over the internet on small claims cases filed
                                                        before October 16, 2017.*


                                               *Any documents protected by law Or by court order that are Not open to the public cannot be




1 of 2                                                                                                                                         11/30/2020, 11:54 AM
Case Detail - NNH-CV20-6109376-S                                                http://civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?Docket...
                         Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 5 of 14

                                       viewed by the public online And can only be viewed in person at the clerk’s office where the file is
                                       located by those authorized by law or court order to see them.

                                                                      Motions / Pleadings / Documents / Case Status
                                      Entry                     Filed
                                                File Date             Description                                                                       Arguable
                                      No                         By
                                                11/16/2020         P SUMMONS

                                                11/16/2020         P COMPLAINT

                                      100.30 11/16/2020            P RETURN OF SERVICE                                                                      No


                                                                           Scheduled Court Dates as of 11/27/2020
                                          NNH-CV20-6109376-S - MARTINEZ, CARMEN v. NATIONAL RAILROAD PASSENGER
                                                                  CORPORATION D/B/A AMTR
                                        #     Date             Time              Event Description                                             Status
                                                                                 No Events Scheduled


                                     Judicial ADR events may be heard in a court that is different from the court where the case is
                                     filed. To check location information about an ADR event, select the Notices tab on the top of
                                     the case detail page.

                                     Matters that appear on the Short Calendar and Family Support Magistrate Calendar are
                                     shown as scheduled court events on this page. The date displayed on this page is the date of
                                     the calendar.

                                     All matters on a family support magistrate calendar are presumed ready to go forward.

                                     The status of a Short Calendar matter is not displayed because it is determined by markings
                                     made by the parties as required by the calendar notices and the civil standing orders.
                                     Markings made electronically can be viewed by those who have electronic access through the
                                     Markings History link on the Civil/Family Menu in E-Services. Markings made by telephone
                                     can only be obtained through the clerk’s office. If more than one motion is on a single short
                                     calendar, the calendar will be listed once on this page. You can see more information on
                                     matters appearing on Short Calendars and Family Support Magistrate Calendars by going to
                                     the Civil/Family Case Look-Up page and Short Calendars By Juris Number or By Court
                                     Location .

                                     Periodic changes to terminology that do not affect the status of the case may be made.

                                     This list does not constitute or replace official notice of scheduled court events.

                                     Disclaimer: For civil and family cases statewide, case information can be seen on this website
                                     for a period of time, from one year to a maximum period of ten years, after the disposition date.
                                     If the Connecticut Practice Book Sections 7-10 and 7-11 give a shorter period of time, the case
                                     information will be displayed for the shorter period. Under the Federal Violence Against
                                     Women Act of 2005, cases for relief from physical abuse, foreign protective orders, and
                                     motions that would be likely to publicly reveal the identity or location of a protected party may
                                     not be displayed and may be available only at the courts.




                                     Attorneys | Case Look-up | Courts | Directories | EducationalResources | E-Services | FAQ's | Juror Information | News & Updates
                                                                                | Opinions | Opportunities | Self-Help | Home

                                                                     Common Legal Terms | Contact Us | Site Map | Website Policies

                                                                         Copyright © 2020, State of Connecticut Judicial Branch

                                                                               Page Created on 11/30/2020 at 11:46:25 AM




2 of 2                                                                                                                                              11/30/2020, 11:54 AM
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 6 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 7 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 8 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 9 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 10 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 11 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 12 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 13 of 14
Case 3:20-cv-01785-JCH Document 1 Filed 12/01/20 Page 14 of 14
